            Case 1:20-cv-00184-DCN Document 40 Filed 06/01/20 Page 1 of 4




LAWRENCE G. WASDEN
ATTORNEY GENERAL

STEVEN L. OLSEN, ISB #3586
DAYTON P. REED, ISB #10775
SCOTT ZANZIG, ISB #9361
Deputy Attorneys General
954 W Jefferson, 2nd Floor
P.O. Box 83720
Boise, ID 83720-0010
Telephone:    (208) 334-2400
Facsimile:    (208) 854-8073
steven.olsen@ag.idaho.gov
dayton.reed@ag.idaho.gov
scott.zanzig@ag.idaho.gov

       Attorneys for Defendants

                      IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF IDAHO

 LINDSAY HECOX, and JANE DOE with
 her next friends JEAN DOE and JOHN            Case No. 1:20-cv-00184-DCN
 DOE,
                                               MOTION TO DISMISS
                      Plaintiffs,

       v.

 BRADLEY LITTLE, in his official capacity
 as Governor of the State of Idaho; SHERRI
 YBARRA, in her official capacity of the
 State of Idaho and as a member of the Idaho
 State Board of Education; THE
 INDIVIDUAL MEMBERS OF THE
 STATE BOARD OF EDUCATION, in
 their official capacities; BOISE STATE
 UNIVERSITY; MARLENE TROMP, in
 her official capacity as President of Boise
 State University; INDEPENDENT
 SCHOOL DISTRICT OF BOISE CITY #1;
 COBY DENNIS, in his official capacity as
 superintendent of the Independent School
 District of Boise City #1; THE
 INDIVIDUAL MEMBERS OF THE



MOTION TO DISMISS – 1
         Case 1:20-cv-00184-DCN Document 40 Filed 06/01/20 Page 2 of 4




 BOARD OF TRUSTEES OF THE
 INDEPENDENT SCHOOL OF DISTRICT
 OF BOISE CITY #1; in their official
 capacities; THE INDIVIDUAL MEMBERS
 OF THE IDAHO CODE COMMISSION,
 in their official capacities,

                       Defendants.


       Defendants, by and through their attorneys, move the Court to dismiss Plaintiffs’

complaint [Dkt. 1] under Federal Rules of Civil Procedure 12(b)(1) and 12(b)(6). This motion is

supported by Plaintiffs’ complaint [Dkt. 1] and the accompanying memorandum.

       DATED this 1st day of June, 2020.

                                                  STATE OF IDAHO
                                                  OFFICE OF THE ATTORNEY GENERAL


                                            By: /s/ Dayton P. Reed
                                                DAYTON P. REED
                                                Deputy Attorney General




MOTION TO DISMISS – 2
         Case 1:20-cv-00184-DCN Document 40 Filed 06/01/20 Page 3 of 4




                                CERTIFICATE OF SERVICE
       I HEREBY CERTIFY that on June 1, 2020, I electronically filed the foregoing with the
Clerk of the Court using the CM/ECF system which sent a Notice of Electronic Filing to the
following persons:

 Richard Eppink                                   Elizabeth Prelogar
 AMERICAN CIVIL LIBERTIES UNION                   COOLEY LLP
 OF IDAHO FOUNDATION                              eprelogar@cooley.com
 REppink@acluidaho.org

 Gabriel Arkles                                   Andrew Barr
 James Esseks                                     COOLEY LLP
 Chase Strangio                                   abarr@cooley.com
 AMERICAN CIVIL LIBERTIES FOUNDATION
 garkles@aclu.org                                 Catherine West
 jesseks@aclu.org                                 cwest@legalvoice.org
 cstrangio@aclu.org

 Kathleen Hartnett
 COOLEY LLP
 khartnett@cooley.com

 Attorneys for Plaintiffs

 Matthew K. Wilde
 Boise State University
 Office of General Counsel
 mattwilde@boisestae.edu

 Attorney for Defendants Boise State University
 and Marlene Tromp

 Daniel J. Skinner
 Cantril Skinner
 danskinner@cssklaw.com

 Attorney for Defendants Independent School
 District of Boise City #1, Coby Dennis, and
 the Individual Members of the Board of
 Trustees of the Independent School District of
 Boise City #!




MOTION TO DISMISS – 3
        Case 1:20-cv-00184-DCN Document 40 Filed 06/01/20 Page 4 of 4




Bruce D. Skaug
bruce@skauglaw.com
Raul R. Labrador
raul@skauglaw.com

Roger G. Brooks
rbrooks@ADFlegal.org
Jeffrey A. Shafer
jshafer@ADFlegal.org
ALLIANCE DEFENDING FREEDOM 15100

Kristen K. Waggoner
kwaggoner@ADFlegal.org
Parker Douglas*
pdouglas@ADFlegal.org
Christiana M. Holcomb
cholcomb@ADFlegal.org
ALLIANCE DEFENDING FREEDOM

Attorneys for Proposed Intervenors


                                       /s/ Dayton P. Reed
                                       DAYTON P. REED




MOTION TO DISMISS – 4
